NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                             File Name: 09a0119n.06
                             Filed: February 12, 2009

                                                 No. 06-4395

                              UNITED STATES COURT OF APPEALS
                                   FOR THE SIXTH CIRCUIT


VITOR MERNACAJ, DRITA MERNACAJ,                          )
ROMINA MERNACAJ, and ROMIO                               )
MERNACAJ,                                                )
                                                         )    ON PETITION FOR REVIEW OF
        Petitioners,                                     )    AN ORDER OF THE BOARD OF
                                                         )    IMMIGRATION APPEALS
v.                                                       )
                                                         )
ERIC H. HOLDER, JR., Attorney General,                   )
                                                         )
        Respondent.                                      )




        Before: DAUGHTREY, GILMAN, and COOK, Circuit Judges.




        PER CURIAM. Petitioner Vitor Mernacaj1 is an Albanian national who entered the

United States at an unknown entry point and without inspection on December 3, 1999, and

filed a timely asylum application in February of the following year. That application was

denied both initially and after an evidentiary hearing before an immigration judge.

Mernacaj now appeals the decision of the Board of Immigration Appeals (the BIA) adopting

the immigration judge’s decision to deny the petitioner’s application for asylum, withholding

of removal, and relief under the United Nations Convention Against Torture (the CAT). Our


        1
          Vitor Mernacaj’s wife, Drita Mernacaj, and their two children, Romina and Romio, entered the United States
using fraudulent documents on January 22, 2001. Their petition for asylum is derivative of Vitor’s.
No. 06-4395
Mernacaj v. Mukasey

review of the record indicates that there is substantial evidence to support the immigration

judge’s decision, which was based on a determination that country conditions in Albania

have changed to such an extent that the petitioner has not established – and, indeed,

cannot establish – a well-founded fear of future persecution. We therefore decline to

overturn the order of the BIA.


       In seeking asylum in the United States, Vitor Mernacaj claimed that he had been

repeatedly subjected to official persecution in Albania because of his political beliefs.

According to his asylum application, the petitioner and his family suffered severe

persecution by the Communist party, including the execution of his grandfather, internment

of his family in a camp, and the petitioner’s expulsion from high school. At his merits

hearing, he testified that he was a member of two anti-Communist organizations – the

Association of Former Politically Persecuted Persons in Albania and the “13 December”

organization – but that he was not a member of the Democratic party or, apparently, any

other political party. Mernacaj also testified about five specific incidents that he contends

constituted persecution and establish his well-founded fear of future persecution.


       The first incident, he claimed, occurred in December 1990 when he took part in a

large demonstration to overthrow the Communist regime in Albania, was arrested by the

state security forces for “distributing propaganda to overthrow the system in power,” and

was detained for two days, during which time he was beaten and told to stop his activity.

The second incident, in April 1991, also involved a political demonstration, this one


                                            -2-
No. 06-4395
Mernacaj v. Mukasey

protesting elections held the month before that were allegedly manipulated. He said that

he was arrested by the security forces for participation in the demonstration, held for three

days and nights, along with others, in a large fuel tank of some sort, and suffered a broken

leg from being kicked by one of his captors. After the Communist Party fell, the petitioner

apparently had no further problems until the Socialists gained control in 1997 and, he

claimed,“started a new class struggle against the people that were persecuted and for one

word against the Government of Socialist Party [sic] they arrested and threatened people.”

Thus, according to Mernacaj, the next three incidents of persecution, which all occurred

after 1997, were also tied to his pro-democratic beliefs.


       The first of these incidents followed an August 1998 demonstration protesting the

arrest of six Democratic leaders by the Socialist government, when the petitioner allegedly

was arrested, detained overnight, and threatened by masked people who came up to him

and said, “[T]here is going to come a day when we’re going to kill you.” He also testified

that in June 1999, he was working a construction job when masked men detained him on

behalf of the government and kept him captive for 14 hours, beating him on the back and

ordering him to stop his political activities. The final incident occurred in August 1999,

when three men allegedly attacked the petitioner while he was standing at a bus stop and

beat him up because he was “a person who is trying to overthrow the system in power and

that’s what you deserve.” Mernacaj claimed to have been hospitalized for five or six days

as a result of this incident.



                                            -3-
No. 06-4395
Mernacaj v. Mukasey

        The petitioner submitted a number of documents in support of his claim for asylum,

including country condition reports, membership certificates from “13 December” and the

Association of Former Politically Persecuted Persons, and a document indicating that he

was treated at a hospital on August 20, 1999, but not detailing what the treatment was for.

The petitioner’s wife, Drita, also testified, corroborating her husband’s leg injury and

hospitalization in April 1991 and confirming that he came home with bruises on his body

on August 20, 1999. Drita did not elaborate on the petitioner’s political associations or

activities.


        In denying relief, the immigration judge indicated, first, that the detentions described

as occurring after political demonstrations in 1990, 1991, and 1998, did not constitute

political persecution. We agree. See Ceraj v. Mukasey, 511 F.3d 583 (6th Cir. 2007)

(“mass roundup of demonstrators in 1991 and 1997 does not amount to past persecution’)

(citing Pilica v. Ashcroft, 388 F.3d 941, 954 (6th Cir. 2004) (holding that an Albanian

citizen jailed after participation in two demonstrations and subjected to physical injury after

a third demonstration did not demonstrate that he had been persecuted)). In addition, the

judge did not find credible the petitioner’s proof regarding the last two incidents – those in

June and August 1999. The judge also noted that even if all five incidents had occurred

just as the petitioner testified, there was no credible proof that the cause was his political

beliefs, citing the fact that Mernacaj did not claim to belong to any political party in Albania

and offered no explanation of who was responsible for taking action against him.



                                              -4-
No. 06-4395
Mernacaj v. Mukasey

       Finally and most significantly, the immigration judge held that regardless of any past

persecution as alleged by the petitioner, he could not establish eligibility for asylum

because country conditions had changed in Albania to such an extent that he could not

demonstrate a basis for a well-founded fear of future persecution. The judge noted

specifically that “a perusal of the documentary evidence of record with respect to what’s

going on today and in the recent past in Albania demonstrates that there is no pattern or

practice of persecution of a group of persons similarly situated to the respondent.” On the

same basis, the immigration judge denied the petitioner’s request for withholding of

removal, and he rejected the CAT claim because the petitioner had not demonstrated that

he had been tortured in the past or that he would be in the future, especially given the

changed country conditions.


       The BIA affirmed, also resting its decision on changed country conditions. Based

on our review of the same record, we conclude that substantial evidence supports the

immigration judge’s ruling. That evidence establishes that, at the time of the merits

hearing, there had been a fundamental change in circumstances in Albania since the time

of the petitioner’s last alleged persecution; that the previously volatile situation between the

two main parties in Albania, the Socialist party and the Democratic party, had improved;

and that a member of the Democratic party was then serving as prime minister, one of the

two main offices in the governmental system. Documents in the record, most notably a

May 2001 State Department “Profile of Asylum Claims and Country Conditions” for Albania,

reflect that although many asylum applicants had claimed that the Socialist party was in

                                             -5-
No. 06-4395
Mernacaj v. Mukasey

actuality “a reconstituted communist regime,” “claims relying on this premise are

contradicted by virtually all state actions, and those who truly were persecuted by the

communist[s] often resent this comparison.” Moreover, the 2004 Profile indicates that

“there have been no major outbreaks of political violence since 1998, and the available

evidence suggests that neither the government nor major political parties engage in

policies of abuse or coercion against their political opponents.”


       On appeal, the petitioner’s principal complaints center on the immigration judge’s

credibility findings. However, credibility determinations that focus on past history are not

dispositive in this case. Significantly, the petitioner has offered no argument and pointed

to nothing in the record that refutes the finding of changed country conditions, let alone

something in the record that compels conclusions contrary to those reached by the

immigration judge on the basis of the country reports. In fact, some of the documents the

immigration judge relied upon in making findings were offered by the petitioner himself.

As we noted in Mullai v. Ashcroft, 385 F.3d 635, 639 (6th Cir. 2004), although in certain

circumstances State Department reports may be problematic sources upon which to rely,

when the petitioner offers at least one of the reports and offers no contrary documentation,

reliance on country reports is supportable. Indeed, we have found that these reports “are

generally the best source of information on conditions in foreign nations.” Id.


       In short, the petitioner has shown neither a basis for “actual[ ] fear that he will be

persecuted upon return to his country” nor “evidence establishing an ‘objective situation’


                                            -6-
No. 06-4395
Mernacaj v. Mukasey

under which his fear c[ould] be deemed reasonable.” Perkovic v. INS, 33 F.3d 615, 620-21

(6th Cir. 1994); see also Daneshvar v. Ashcroft, 355 F.3d 615, 623-24 (6th Cir. 2004). It

follows that the immigration judge did not err in denying Mernacaj’s application for asylum.


       There is also no merit in the petitioner’s contention that the immigration judge used

“the wrong legal test” for assessing his asylum claim and that the immigration judge failed

to give “the appropriate weight to Petitioner’s documents,” in part because he “failed to

address in his Oral Decision, all of the exhibits in the record.” The petitioner has failed to

provide any reasoned argumentation or citation in support of these contentions. Moreover,

a review of the record indicates that neither contention has merit. The immigration judge

adequately set out the relevant law regarding asylum and correctly applied it to the facts

of the petitioner’s case. With regard to the documents, a review of the record does not

indicate that inordinate weight was given to one document over another – and certainly not

over a particular document offered by the petitioner. The immigration judge referenced a

number of the documents in the record in his oral decision and there is, of course, no

requirement that the immigration judge refer to all documents in the record when rendering

a decision.


       With regard to his withholding of removal and CAT claims, the petitioner argues that

the immigration judge used the wrong legal test and that he did not “fully analyz[e]” the

claims because the judge failed to make “specific findings” or “embark in a full discussion

of the testimony or the evidence.” Contrary to these assertions, it is clear from the record


                                            -7-
No. 06-4395
Mernacaj v. Mukasey

that the immigration judge discussed the correct standards for withholding of removal and

relief under the CAT and applied the law to the facts of this case, holding that the lack of

a well-founded fear of persecution barred withholding and that nothing in the record

indicated that it was more likely than not that the petitioner would be tortured if returned to

Albania. As we noted in Yu v. Ashcroft, if a petitioner “does not establish eligibility for

asylum, he does not meet the more stringent standards required for withholding or the

Torture Convention.” 364 F.3d 700, 703, n.3 (6th Cir. 2004). We conclude that the

immigration judge’s findings with regard to withholding and the CAT are supported by

substantial evidence.


       We have recently held, repeatedly, that “conditions in Albania have improved to

such an extent that there is no objective basis for a well-founded fear of future persecution

based on political or religious beliefs,” Ceraj, 511 F.3d at 593, given a mounting stack of

country reports and profiles supplied by the State Department and various NGOs such as

Amnesty International. See also Ramaj v. Gonzales, 466 F.3d 520, 530-31 (6th Cir. 2006),

Mullai v. Ashcroft, 385 F.3d 635, 639 (6th Cir. 2005). Certainly, there is nothing in this

record to indicate otherwise. For this reason, we DENY the petition for review.




                                             -8-